Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated June 23, 2008 (including amendments thereto) with respect to the Common Stock of Specialty Underwriters’ Alliance IncThis Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: June 23, 2008 Hallmark Financial Services, Inc. By: /s/ Mark E. Schwarz Name: Mark E. Schwarz Title: Executive Chairman American Hallmark Insurance Company of Texas By: /s/ Mark E. Schwarz Name: Mark E. Schwarz Title: Director Hallmark Specialty Insurance Company By: /s/ Mark E. Schwarz Name: Mark E. Schwarz Title: Director
